DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 12/14/2020.  Examiner acknowledged that claims 1, 10 and 13-14 are amended; claims 3-4, 7, 9, 11-12 and 18-19 are canceled.  Currently, claims 1-2, 5-6, 8, 10, 13-17 and 20 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Ackerman on 02/11/2021.
The application has been amended as follows: 
Claim(s):
Claim 1 ln19, replace “coupled to” with --coupled in series with--
Claim 13 ln22, replace “coupled to” with --coupled in series with--
Claim 14 ln19, replace “coupled to” with --coupled in series with--
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-2, 5-6, 8, 10, 13-17 and 20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a current generator coupled in series with the second switch, the current generator being adapted to provide a setting current; wherein the current regulator is adapted to regulate the first current using the second current…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2, 5-6, 8 and 10 are allowed as being dependent on claim 1).
"…wherein the current regulator comprises current generator coupled in series with the second switch, the current generator being adapted to provide a setting current…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 13.
"…wherein the current regulator comprises current generator coupled in series with the second switch, the current generator being adapted to provide a setting current, and regulating the first current using the second current…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 14, (claims 15-17 and 20 are allowed as being dependent on claim 14).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Chen (CN 204883456).
Chen discloses a current mirror couple of an LED and another current mirror couple to a comparator have a feedback.  However, Chen fails to disclose a current generator coupled in series with the second switch, the current generator being adapted to provide a setting current; wherein the current regulator is adapted to regulate the first current using the second current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844